Title: To George Washington from Edmund Randolph, 11 March 1787
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond March 11. 1787

I must call upon your friendship to excuse me for again mentioning the convention at Philadelphia. Your determination having been fixed on a thorough review of your situation, I feel, like an intruder, when I again hint a wish, that you would join the delegation. But every day brings forth some new crisis, and the confederation is, I fear, the last anchor of our hope. Congress have taken up the subject, and appointed the second Monday in May next, as the day of meeting. Indeed from my private correspondence I doubt, whether the existence of that body even thro’ this year may not be questionable under our present

circumstances. Believe me to be my dear sir yr affectionate friend & servant

Edm: Randolph

